DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The instant application is understood to have an effective filing date of 20 October 2017.

Election/Restrictions – Groups
Applicant’s election without traverse of Group II, claims 15-16 in the reply filed on 9 June 2022 is acknowledged.
Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9 June 2022.

Claim Interpretation
For the purposes of examination under prior art, claim 16 is understood to require all of steps 6-1, 6-2, and 6-3 to occur in succession. Steps 6-1, 6-2, and 6-3 are understood to all be required; these steps are not understood to be alternatives.

Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (CN 104288122 A) in view of Sah et al. (US 2013/0224257 A1).
Cao et al. (hereafter referred to as Cao) was written in Chinese. However, an English-language translation has been provided as of Google Patents (https://patents.google.com/patent/CN104288122A/en?oq=microchannels+plga+microparticle accessed 28 June 2022, 7 printed pages). All page and paragraph citations, with the exception of those of the drawings, are to the English translation, and the material cited therein is understood to have been present in the original Chinese document.
Cao et al. (hereafter referred to as Cao) is drawn to a method of making a PLGA/PCL composite particle, as of Cao, page 1, title, wherein PLGA refers to poly(lactide-co-glycolide) and PCL to polycaprolactone. The method of Cao utilizes a microchannel assembly set forth on page 7 of the original Chinese document, figure 1, reproduced below.

    PNG
    media_image1.png
    825
    1043
    media_image1.png
    Greyscale

Cao teaches that the purpose of the invention of Cao is to solve the problem of drug release being too fast, as of Cao, page 2, paragraph entitled “Summary of the invention”, indicating that the method of Cao is intended to make a drug delivery vehicle. Cao teaches the following method of preparation of the composition of Cao on page 2, relevant text reproduced below.

The preparation method of biodegradable PLGA/PCL composite micro-capsule, comprises the following steps:
A. PLGA and PCL is added in organic solvent, make it dissolve completely by stirring and obtain PLGA/PCL composite oil phase, as decentralized photo;
B. PVA is dissolved in water completely, obtains PVA aqueous phase, as continuous phase;
C. the continuous phase that the decentralized photo obtained by step a and step b obtain injects the microchannel of micro-fluidic chip respectively from different entrances with the flow velocity of 0.1 ~ 5ml/h and 0.1 ~ 20ml/h, PLGA/PCL composite oil phase will be sheared at the intersection of microchannel the single emulsion forming oil-in-water (O/W) by aqueous phase;
D. in the exit of microchannel, collect liquid with the aqueous phase containing PVA and receive the mono-emulsion of O/W formed;
E. collect completely, collection liquid is at room temperature placed 24h ~ 48h, the organic solvent in oil phase drop is volatilized, obtain the composite micro-capsule solidified;
F. collecting by filtration liquid, fully washs the composite micro-capsule of gained, then natural drying with deionized water, obtain biodegradable PLGA/PCL composite micro-capsule.

As such, Cao appears to teach required steps (1)-(5) and (7) as required by instant claim 15. With regard to steps (3) and (4), as best understood by the examiner, the above-reproduced figure appears to show a straight line direction from the inlet of the organic phase to the outlet of the microparticles, as this appears to be represented by the dark color in the diagram reproduced from figure 1 of the Chinese document.
Cao differs from the claimed invention because the above-reproduced embodiment does not actually include the recited drug. Furthermore, Cao does not appear to teach stirring during the process of removing the solvent after particle formation.
Sah et al. (hereafter referred to as Sah) is drawn to methods of preparing microspheres, as of Sah, title and abstract. The microspheres prepared by the method of Sah are made from PLGA, as of Sah, paragraph 0101. Sah teaches various drugs which may be released by the particles of Sah, and these include octreotide acetate, as of Sah, paragraphs 0004 and 0046. Sah also teaches naltrexone in paragraph 0046.
Sah does not teach microchannels.
It would have been prima facie obvious for one of ordinary skill in the art to have incorporated the drugs of Sah in the method of Cao. Cao is drawn to a method of preparing microparticles comprising PLGA as an excipient, and appears to indicate that the microparticles are for slow delivery of a drug, as of Cao, page 2, paragraph entitled “Summary of the invention”, though Cao does not exemplify a specific drug. Therefore, the skilled artisan would have been motivated to have incorporated the drugs in the method of making particles of Cao in order to have predictably made particles comprising the drugs of Sah in order to have predictably achieved extended release of said drug, as desired by Cao, with a reasonable expectation of success.
Cao also differs from the claimed invention because Cao does not teach stirring in the method of removing the solvent after formation of microparticles.
Sah teaches stirring after collecting the microsphere and before drying, as of Sah, paragraphs 0136, 0144, 0156, 0161, 0171, 0177, 0189, and 0004. Sah also teaches the temperature at which various steps are conducted as of at least page 12, Table 12.
Sah does not teach a microchannel.
It would have been prima facie obvious for one of ordinary skill in the art to have dried the microparticles of Cao using stirring during the drying process. Cao teaches the formation of microcapsules made from PLGA as one of the excipients; however, the method of Cao merely indicates that these microcapsules are dried by “naturally drying”, as of Cao, page 1, fourth to last line of abstract. Sah indicates that stirring may be used to aid in the drying process of microcapsules. As such, the skilled artisan would have been motivated to have modified the method of Cao to have included stirring in the step of drying the microcapsules formed after using the microchannels to have predictably dried said microcapsules with a reasonable expectation of success.

Claim 16 - Subject Matter Not Rejected Over Prior Art
The examiner has not rejected claim 16 over prior art. The examiner presents the following rationale for not rejecting claim 16 over prior art. 
Claim 16 further limits claim 15 to require that step (6) of claim 15, which entails stirring and drying the collected microparticles, occur under a specific plan of 800-1200 rpm stirring at 14-16ºC for 1-2 hours, 19-21ºC for 0.5-1.5 hours, then 24-26ºC for 0.5 to 1.5 hours. Neither Cao nor Sah specify a drying protocol for with this level of specificity. Cao appears to indicate that after collection of the microparticle, the organic solvent is volatilized, as of Cao, page 2, step (E), reproduced above. To the extent that Cao describes how this volatilization occurs, Cao appears to teach that the emulsion is left at standstill for 24 hours (as of Cao, e.g. page 4, line 3). Cao does not teach stirring, as required by instant claim 16. Additionally, the skilled artisan would have expected that this method of leaving the emulsion at standstill would have occurred at about room temperature, not at temperatures of 14-16ºC, which is well below room temperature.
With regard to the teachings of Sah, it appears that while Sah does teach stirring, Sah is silent as to the stirring speed. To the extent that Sah teaches the temperature at which the stirring steps occur, the examiner notes Table 12 of Sah, which is reproduced below with annotation by the examiner regarding the relevant portions of the table.

    PNG
    media_image2.png
    266
    618
    media_image2.png
    Greyscale

To the extent that the above-reproduced table describes the temperatures at which stirring steps occur, these temperatures are either well above or well below the temperatures in steps 6-1, 6-2, and 6-3. As such, Sah does not teach the required stirring temperatures.
In contrast, applicant has data in the instant specification that appears to show superior results related to the claimed stirring method. Such data is shown at least as of the instant specification on page 29, relevant table reproduced below.

    PNG
    media_image3.png
    501
    691
    media_image3.png
    Greyscale

As such, IVL-N8, N9, and N1 appear to have achieved a desirable product, whereas N5, N6, and N7 do not appear to have achieved a desirable product. The differences between these methods are shown at least as of page 24, Table 1 of the instant specification, reproduced below.

    PNG
    media_image4.png
    612
    510
    media_image4.png
    Greyscale

The above-reproduced table shows that the comparative examples were stirred only at one temperature, whereas the inventive examples were stirred first at 15ºC, then increased to 20ºC, then increased to 25ºC. As best understood by the examiner, similar results were observed for a number of different active agents, as of at least page 25 of the instant specification.
As such, the instant specification shows that conducting the claimed method via stirring first at 15ºC, then increasing the temperature to 20ºC, then increasing the temperature to 25ºC appears to be crucial in achieving a successful product. The relevance of this feature appears to be an unexpected result that would not have been expected by one of ordinary skill in the art, as nothing in Cao or Sah indicates the relevance of this feature.
As such, no prior art rejection of claim 16 has been written. The examiner notes that claim 16 is not allowable because claim 16 is subject to double patenting rejections set forth below.

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,344,624 in view of Spetzler et al. (US 2014/0148350 A1).
Instant claim 15 is drawn to a method for preparing extended release microparticles. The method entails using microchannels. Claim 15 specifies the drug which may be encapsulated in the microparticles. One such drug recited by the instant claims is lanreotide.
The conflicting claims are drawn to a method of encapsulating drugs in a microparticle with a method using microchannels. The encapsulated drug is finasteride.
The instant and conflicting claims differ because in the conflicting claims, the encapsulated drug is finasteride, whereas the instant claims recite a list of drugs that does not include finasteride.
Spetzler et al. (hereafter referred to as Spetzler) is entitled “circulating biomarkers for disease”, as of Spetzler, title and abstract. Spetzler teaches agents known as prostate cancer treatments, as of Spetzler, page 114, Table 9, relevant text reproduced below with annotation by the examiner.

    PNG
    media_image5.png
    247
    597
    media_image5.png
    Greyscale

It would have been prima facie obvious for one of ordinary skill in the art to have substituted lanreotide, as of Spetzler, in place of finasteride, as recited by the conflicting claims, to be used in the method of the conflicting claims. Both finasteride and lanreotide are active agents suitable for prostate cancer treatment, as taught by Spetzler. As such, the skilled artisan would have been motivated to have substituted lanreotide, as of Spetzler, in place of finasteride, as of the method of the conflicting claims, in order to have resulted in a method capable of predictably encapsulating an anti-prostate cancer agent in the method of making microparticles of the conflicting claims with a reasonable expectation of success for predictable treatment of prostate cancer with a reasonable expectation of success.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,632,442 in view of Sah et al. (US 2013/0224257 A1).
Instant claim 15 is drawn to a method for preparing extended release microparticles. The method entails using microchannels. Claim 15 specifies the drug which may be encapsulated in the microparticles.
The conflicting claims are drawn to a method for design optimization of microchannels used for large scale production of microparticles. The design optimization entails testing the microspheres by combining a biodegradable polymer and a surfactant in the microchannels.
The conflicting claims do not recite the required stirring and washing steps and do not recite the required drugs.
Sah is drawn to methods of preparing microspheres, as of Sah, title and abstract. The microspheres prepared by the method of Sah are made from PLGA, as of Sah, paragraph 0101. Sah teaches various drugs which may be released by the particles of Sah, and these include octreotide acetate, as of Sah, paragraphs 0004 and 0046. Sah also teaches naltrexone in paragraph 0046. Sah teaches stirring after collecting the microsphere and before drying, as of Sah, paragraphs 0136, 0144, 0156, 0161, 0171, 0177, 0189, and 0004. Sah also teaches the temperature at which various steps are conducted as of at least page 12, Table 12. Sah teaches washing in paragraphs 0136 and 0177.
Sah does not teach a microchannel.
It would have been prima facie obvious for one of ordinary skill in the art to have used the method of the conflicting claims to have encapsulated the active agents of Sah in the microcapsules made by the method of the conflicting claims. The conflicting claims are drawn to a method of combining a biodegradable polymer and surfactant in a microchannel to form microcapsules. While the purposes of the conflicting claim is to optimize the design of the microchannels, it is nevertheless the case that the skilled artisan would have been motivated to have used the microchannels of the conflicting claims to have made microcapsules comprising an active agent. As such, the skilled artisan would have been motivated to have used the method of the conflicting claims to have encapsulated the active agents of Sah for predictable drug delivery of those active agents with predictable extended release with a reasonable expectation of success. The skilled artisan would have also been motivated to have conducted the post-processing steps of Sah for predictable formation of microcapsules that are predictably suitable for in vivo drug delivery with a reasonable expectation of success.

Claims 15-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/056,711 in view of Spetzler et al. (US 2014/0148350 A1).
Instant claim 15 is drawn to a method for preparing extended release microparticles. The method entails using microchannels. Claim 15 specifies the drug which may be encapsulated in the microparticles. One such drug is lanreotide.
The copending claims are drawn to a method of encapsulating drugs in a microparticle with a method using microchannels. The encapsulated drug is dutasteride.
The instant and copending claims differ because in the conflicting claims, the encapsulated drug is dutasteride, whereas the instant claims recite a list of drugs that does not include dutasteride.
Spetzler et al. (hereafter referred to as Spetzler) is entitled “circulating biomarkers for disease”, as of Spetzler, title and abstract. Spetzler teaches agents known as prostate cancer treatments, as of Spetzler, page 114, Table 9, relevant text reproduced below with annotation by the examiner.

    PNG
    media_image6.png
    247
    597
    media_image6.png
    Greyscale

It would have been prima facie obvious for one of ordinary skill in the art to have substituted lanreotide, as of Spetzler, in place of dutasteride, as recited by the copending claims, in the method of the copending claims. Both dutasteride and lanreotide are active agents suitable for prostate cancer treatment, as taught by Spetzler. As such, the skilled artisan would have been motivated to have substituted lanreotide, as of Spetzler, in place of dutasteride, as of the method of the conflicting claims, in order to have resulted in a method capable of predictably encapsulating an anti-prostate cancer agent in the method of making microparticles of the copending claims with a reasonable expectation of success for predictable treatment of prostate cancer with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.


Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 17/832,229 in view of Roffler et al. (US 2017/0056523 A1).
Instant claim 15 is drawn to a method for preparing extended release microparticles. The method entails using microchannels. Claim 15 specifies the drug which may be encapsulated in the microparticles, and the drug may be octerotide.
The copending claims are drawn to a method for preparing extended release microparticles. The method entails using microchannels. The copending claims specify leuprolide as the drug to be encapsulated.
The instant claims and copending claims differ because the copending claims recite leuprolide, whereas the instant claims recite octreotide.
Roffler et al. (hereafter referred to as Roffler) is primarily drawn to bi-specific antibodies, as of Roffler, title and abstract. Nevertheless, Roffler teaches leuprolide and octreotide as anti-cancer peptides, as of Roffler, paragraph 0089.
It would have been prima facie obvious for one of ordinary skill in the art to have substituted octreotide, as of Roffler, in place of leuprolide, as of the copending claims, to achieve the method recited by the instant claims. This is because both octreotide and leuprolide are anti-cancer peptides. As such, the skilled artisan would have been motivated to have substituted octreotide in place of leuprolide in order to have resulted in a method of producing microparticles of the copending claims for predictable formation of microparticles capable of predictably treatment of cancer with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.
The examiner further notes that Roffler was published on 2 March 2017, which is earlier than the earliest effective filing date of the instant application of 20 October 2017.
This rejection does not apply to instant claim 16 because the method described by copending claim 7 heats the microparticles stirs for different times and at different stirring speeds, and heats to different temperatures as compared with the claimed method. For example, the third step of copending claim 7 recites stirring at 100-300 rpm at 40-45ºC for 4-6 hours, whereas the third step of instant claim 16 recites stirring at 800-1200 rpm at 24-26ºC for 0.5-1.5 hours. As there are unexpected results associated with the claimed method, as explained above, there would have been no expectation that the method of copending claim 7 would have achieved the unexpected improvement in particle quality shown with respect to the claimed method due to the different time, temperature, and stirring speeds between copending claim 7 and instant claim 16.


Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-20 of copending Application No. 16/771,196 in view of Holmes et al. (US 2011/0160218 A1).
Instant claim 15 is drawn to a method for preparing extended release microparticles. The method entails using microchannels. Claim 15 specifies the drug which may be encapsulated in the microparticles, and the drug may be minocycline.
The copending claims are drawn to a method for preparing extended release microparticles. The method entails using microchannels. The copending claims specify moxidectin as the drug to be encapsulated.
The instant claims and copending claims differ because the copending claims recite moxidectin, whereas the instant claims recite minocycline.
Holmes et al. (hereafter referred to as Holmes) is primarily drawn to macrocyclic lactones, as of Holmes, title and abstract. Holmes teaches moxidectin and minocycline hydrochloride as anti-parasitic drugs, in paragraph 0317 of Holmes.
It would have been prima facie obvious for one of ordinary skill in the art to have substituted minocycline, as of Holmes, in place of moxidectin, as of the copending claims. This is because both moxidectin, as of the copending claims, and minocycline, as of Holmes, are anti-parasitic agents. As such, the skilled artisan would have been motivated to have substituted minocycline in place of moxidectin in order to have predictably resulted in a method of producing microparticles predictably encapsulating an anti-parasitic agent for predictable treatment of a parasitic infection with a reasonable expectation of success.
This rejection does not apply to claim 16 because the method described by copending claim 19 heats the microparticles stirs for different times and at different stirring speeds, and heats to different temperatures as compared with the claimed method. For example, the third step of copending claim 19 heats at 40-50ºC for 3-5 hours and 400-600 rpm, whereas the third step of instant claim 16 heats at 24-26ºC for 0.5-1.5 hours at 800 to 1200 rpm. As there are unexpected results associated with the instantly claimed method of claim 16, as explained above, there would have been no expectation that the method of copending claim 19 would have achieved the unexpected improvement in particle quality shown with respect to the claimed method due to the different time, temperature, and stirring speeds between copending claim 19 and instant claim 16.
This is a provisional nonstatutory double patenting rejection.


US Patent 10,843,159 - No Double Patenting Rejection
The examiner notes that the instant application is a continuation of prior application 15/788,906. The ‘906 application has since issued as US Patent 10,843,159. No double patenting rejection over the claims of the ‘159 patent has been written, and the examiner presents the following rationale for not writing such a double patenting rejection.
Instant claims 15-16 are drawn to a method for preparing extended release microparticles.
The claims of the ‘159 patent are drawn to an apparatus which is a multi-channel microsphere forming unit.
The claims of the ‘159 patent do not recite a biodegradable polymer, organic solvent, and a surfactant dissolved in water. The claims of the ‘159 patent do not recite the specific drugs recited by the instant claims. The claims of the ‘159 patent do not recite collecting the microparticles, removing the organic solvent with stirring, and washing the microparticles. The skilled artisan would not have been motivated to have undergone the claimed method in view of the recitations of the apparatus claims of the ‘159 patent. As such, no double patenting rejection over the ‘159 patent has been written.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612